DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-20 are objected to because of the following informalities:  The word “claim” within the claim should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parentheses in claim 12 lines 2 and 4 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parenthesis further limits the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gray et al. (U.S. Pat. 4,579,586).
Regarding claim 1: Gray et al. teaches a composition (example II). The composition can be used as an adhesive/tielayer (col. 3 lines 35-40). The composition comprises an epoxy-containing compound/diglycidyl ether of bisphenol A (col. 5 lines 40-45), a polythiol curing agent/1,10-dimercapto-2,9-dihydroxydecane (col. 5 lines 39-40), a curing catalyst (col. 5 lines 45-50), and a solvent/methyl ethyl ketone (col. 5 line 45) in an amount of 3 grams per 11.45 grams (5+3.2+3+0.25) total weight, which is 26% by weight.
Regarding claim 2: Gray et al. teaches adding to the beaker, the epoxy resin, polythiol curing agent and solvent, and then adding the curing catalyst (example II), which means that the claimed first component reactants were present together before the second component ingredient was added. 
Regarding claim 3: Gray et al. teaches diglycidyl ether of bisphenol A (example II), which is an epoxy containing compound comprising at least two epoxide functional groups.
Regarding claim 4: Gray et al. teaches as the solvent methyl ethyl ketone (example II).  The term “high-evaporating solvent” is a broad term that can encompass methyl ethyl ketone.
Regarding claim 6: Gray et al. teaches 0.0263 equivalents of epoxy to 0.0268 equivalents of polythiol (example II), which is a ratio of 1:1.02, which overlaps the claimed range.
Regarding claim 7: Gray et al. teaches a dimercapto dihydroxy decane polythiol curing agent (example II), which has at least two functional groups.
Regarding claim 8: Gray et al. teaches 5 grams epoxy, 3.2 grams polythiol, and 0.25 grams catalyst, which are the solids of the composition.  Therefore, the polythiol is in an amount of 3.2/(5+3.2+0.25) = 37.9 wt. %, which lies within the claimed range.
Regarding claim 9: Gray et al. does not teach a color change indicator in example II.
Regarding claim 10: Gray et al. does not teach a silane in example II. 
Regarding claim 11: Gray et al. teaches a substrate/beaker having at least one surface and a tielayer/composition applied to at least one surface and at least partially cured (example II). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586).
Regarding claim 12: Gray et al. teaches the basic claimed composition as set forth above. Gray et al. also teaches an adhesive (col. 3 lines 35-36), which implies an adhesive bond between two surfaces since “coating” is a different embodiment and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) as applied to claim 1 set forth above and in view of Fischer et al. (US 2004/0186268).
Regarding claim 5: Gray et al. teaches the basic claimed composition as set forth above.  Not disclosed are the core-shell rubber particles.  However, Fischer et al. teaches core/shell elastomer particles (para. 85).  Gray et al. and Fischer et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin-polythiol adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the core/shell elastomer particles of Fischer et al. in the composition of Gray et al. and would have been motivated to do so to toughen the composition.

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) in view of Watanabe et al. (US 2001/0038216).
Regarding claims 13 and 14: Gray et al. teaches the basic claimed article as set forth above.  Not disclosed is the surface is treated prior to the composition being applied thereto.  However, Watanabe et al. teaches a plasma treatment to the substrate (para. 23).  Gray et al. and Watanabe et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to plasma treat the substrate and would have been motivated to do so in order to increase adhesion.
Regarding claims 15 and 16: Gray et al. teaches the basic claimed article as set forth above.  Not disclosed is the coating layer.  However, Watanabe et al. teaches a coating/paint layer adjacent to the tie/adhesive layer comprising a hydroxyl group (para. 39). At the time of the invention a person having ordinary skill in the art would have found it obvious to coat the adhesive with paint and would have been motivated to do so in order to protect the substrate. 
Regarding claim 20: Gray et al. teaches the basic claimed composition as set forth above. Not disclosed is the method.  However, Watanabe et al. teaches applying the adhesive to a substrate (para. 23), coating the tielayer composition (para. 39) and curing (para. 68). At the time of the invention a person having ordinary skill in the art would have found it obvious to perform the method of Watanabe et al. with the composition of Gray et al. and would have been motivated to do so in order to have a laminate product. 

s 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Pat. 4,579,586) in view of Watanabe et al. (US 2001/0038216) and in view of Groves (WO 98/15601).
Regarding claims 17 and 18: Gray et al. teaches the basic article as set forth above.  Not disclosed is the article of footwear such as a midsole.  However, Groves teaches an athletic shoe such as a midsole (page 11 lines 1-2).  Gray et al. and Groves are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesive on a midsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture.
Regarding claim 19: Gray et al. teaches the basic article as set forth above.  Not disclosed is the article of footwear such as a midsole.  However, Groves teaches an athletic shoe such as an outsole (page 11 lines 1-2).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesive on a outsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767